Citation Nr: 0827364	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to the service-
connected spondylolisthesis.

2.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for a neck disability, 
to include as secondary to the service-connected 
spondylolisthesis.

4.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected 
spondylolisthesis.

5.  Entitlement to service connection for an upper back 
condition, to include as secondary to service-connected 
spondylolisthesis.

6.  Entitlement to service connection for a right hip 
disability, to include as secondary to the service-connected 
spondylolisthesis and left knee disabilities.

7.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

8.  Evaluation of shrapnel fragment wounds of the left arm, 
currently rated 10 percent disabling.

9.  Evaluation of shrapnel fragment wounds of the right arm, 
currently rated 10 percent disabling.

10.  Evaluation of shrapnel fragment wounds of the suprapubic 
area, currently rated 10 percent disabling.

11.  Evaluation of shrapnel fragment wounds of the left lower 
leg, currently rated 10 percent disabling.

12.  Entitlement to an evaluation in excess of 10 percent for 
shrapnel fragment wounds of the left knee, prior to May 17, 
2004.

13.  Entitlement to an evaluation in excess of 20 percent for 
shrapnel fragment wounds of the left knee, from May 17, 2004.

14.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the left knee.

15.  Entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis, prior to May 17, 2004.

16.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis, from May 17, 2004.

17.  Entitlement to a total rating based on individual 
unemployability, for the period prior to March 7, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. E


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2006.  A 
transcript of his hearing has been associated with the 
record.

The Board notes that in a March 2003 statement, the veteran 
indicated that he sought service connection for peripheral 
neuropathy and an eye disorder.  As these issues have not 
been addressed by the RO, they are referred for appropriate 
action.

Finally, the Board observes that the veteran submitted a 
claim of entitlement to a total rating based on 
unemployability (TDIU) in August 2002.  The claim was 
initially denied, and was subsequently developed for 
appellate review.  In a rating decision of October 2004, the 
RO granted TDIU, establishing March 7, 2003 as the effective 
date for that benefit.  The Board has determined that 
entitlement to TDIU prior to that date remains in appellate 
status.

The veteran's claims were previously before the Board and 
remanded in March 2006.

The issues of entitlement to service connection for a neck 
disability, to include as secondary to the service-connected 
spondylolisthesis; entitlement to service connection for 
headaches, to include as secondary to the service-connected 
spondylolisthesis; entitlement to service connection for an 
upper back condition, to include as secondary to service-
connected spondylolisthesis; entitlement to service 
connection for a right hip disability, to include as 
secondary to the service-connected spondylolisthesis and left 
knee disabilities; entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus; and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran abruptly left his VA examination for the 
shoulders prior to evaluation, and good cause for his leaving 
was not shown.

2.  A bilateral foot disability was not manifest during 
service and is not related to the veteran's active service.

3.  A bilateral foot disability is not shown to have been 
caused or aggravated by a service-connected disease or 
injury.

4.  Shrapnel fragment wounds of the left arm are manifested 
by moderate muscle disability.

5.  Shrapnel fragment wounds of the right arm are manifested 
by moderate muscle disability.

6.  Shrapnel fragment wounds of the suprapubic area are 
manifested by moderate muscle disability.

7.  Shrapnel fragment wounds of the left lower leg are 
manifested by moderate muscle disability.

8.  The veteran's shrapnel fragment wounds of the left knee 
are manifested by moderate instability throughout the appeal 
period.

9.  The veteran's shrapnel fragment wounds of the left knee 
are manifested by extension limited to 10 degrees short of 
normal.

10.  The veteran's left knee scar is tender, well-healed, and 
productive of no functional impairment.

11.  Throughout the appeal period, the veteran's 
spondylolisthesis is manifested by x-ray evidence of 
degenerative joint disease and degenerative disc disease, no 
incapacitating episodes, normal neurological examination, and 
forward flexion of the thoracolumbar spine to 50 degrees.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to the service-
connected spondylolisthesis, is denied. 38 C.F.R. § 3.655 
(2007).

2.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  A bilateral foot disability is not proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for shrapnel fragment wounds of the left arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5308 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for shrapnel fragment wounds of the right arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5308 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for shrapnel fragment wounds of the suprapubic area have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5316 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for shrapnel fragment wounds of the left lower leg have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5312 (2007).

8.  Instability due to shrapnel fragment wounds of the left 
knee is 20 percent disabling, prior to May 17, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).

9.  The criteria for an evaluation in excess of 20 percent 
rating for instability due to shrapnel fragment wounds of the 
left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

10.  Limitation of extension due to shrapnel fragment wounds 
of the left knee is 10 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

11.  The criteria for a disability rating in excess of 10 
percent for a scar of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (before and after August 30, 2002).

12.  Spondylolisthesis is 20 percent disabling prior to May 
17, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

13.  The criteria for an evaluation in excess of 20 percent 
for spondylolisthesis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003), 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claims, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran's claims were received after 
the enactment of the VCAA.

A letter dated in May 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.  He was told of the evidence 
necessary to substantiate claims for service connection, 
increased ratings, TDIU, and secondary service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2006.

The May 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in July 2005 provided the veteran 
with the rating criteria used to determine his disability 
evaluation.  Thereafter, the veteran's claim was 
readjudicated in October 2007.  Therefore, the veteran has 
been provided with all necessary notice regarding his claims 
for increased evaluations.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in October 2007, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the service connection issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


I.  Service Connection Claims

Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to 38 C.F.R. § 3.310.  However, since the veteran's 
claim was raised prior to this date, the Board will apply the 
version of the regulation in effect prior to the changes, 
which version favors the veteran.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Shoulders

The veteran has contended that he has a bilateral shoulder 
disability that is due to service or to his back disability.

The veteran's service medical records contain no references 
to complaints or treatment for his shoulders.  Upon 
examination for separation in September 1970, no 
abnormalities of the upper extremities were found.

In February 2006, the veteran testified before the 
undersigned.  He believed that his shoulders were related to 
his back disability.

In November 2006, the veteran presented for a VA examination.  
He pointed to the outer aspect of his shoulders and stated 
the discomfort went up to his neck.  It began in the 1980s.  
Then he said it maybe went back to 1967 when he was injured 
in service.  Currently, it hurt all the time.  The veteran 
abruptly left this examination prior to being examined, so no 
evaluation was conducted.

Following the Board's March 2006 remand, the RO scheduled the 
veteran for an examination to evaluate the etiology of his 
claimed bilateral shoulder disability.  The examination 
report indicates that, while the veteran appeared for the 
examination, he abruptly left before any evaluation could be 
conducted.

38 C.F.R. § 3.655(a) (2007) states that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(b) (2007) indicates that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

38 C.F.R. § 3.160(b) (2007) indicates that an original claim 
is an initial formal application on a form prescribed by the 
Secretary.  The current claim raised by the veteran is not an 
original claim, as defined by 38 C.F.R. § 3.160(b).  The 
original compensation claim was filed in November 1974.  
Therefore, the current claim is considered an "other 
original claim," as referenced in 38 C.F.R. § 3.655(b).  
Entitlement to this claimed benefit cannot be established 
without a current VA examination and a medical opinion based 
upon a review of the record.  While the veteran did appear 
for his examination, he refused to cooperate and left the 
examination before the VA examiner could conduct any 
evaluation.  Therefore, the Board finds that he, in effect, 
did not appear for this examination.  Thus, his claim must be 
denied.  38 C.F.R. § 3.655(b)

The veteran has failed to provide any reasons for his 
departure from the November 2006 VA examination before an 
evaluation could take place.  Under the circumstances, his 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


Feet

The veteran has contended that he has a bilateral foot 
disability that is due to service.  He has further alleged 
that his foot disabilities may be secondary to his service-
connected left knee disability.

The veteran's service medical records contain no references 
to complaints or treatment for his feet.  Upon examination 
for separation in September 1970, no abnormalities of the 
feet were found.

In February 2006, the veteran testified before the 
undersigned.  He believed that his foot pain was due to his 
knees, water exposure in service, and neuropathy following 
his knee surgeries.

In November 2006, the veteran presented for a VA examination.  
He stated he had no symptoms regarding his feet at all 
currently or in the past.  The veteran abruptly left this 
examination prior to being examined, so no evaluation was 
conducted.

In January 2007, the veteran underwent VA examination.  He 
dated his bilateral foot disability to 1977.  He complained 
of pain, stiffness, and swelling of the left foot.  On 
examination, there was objective evidence of tenderness and 
hallux abducted with valgus rotation.  He had callosities and 
evidence of abnormal weight bearing.  The right foot had 
limited range of motion without pain of the first 
metatarsophalangeal joint.  There were callosities.  
Following examination, the diagnosis was metatarsalgia of the 
left foot, plantar fasciitis of the left foot, hallux limitus 
of the right foot, and hallux abductovalgus of both feet.  
The examiner concluded that the bilateral foot disability was 
less likely as not aggravated by the left knee disability.  
The examiner noted the veteran did not walk with a limp 
during the gait examination.  In addition, he did not have 
any angular deformity or other demonstrated previous knee 
pathology which would directly correlate to his current foot 
symptoms and complaints.

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against an award of service 
connection for a bilateral foot disorder, including as 
secondary to service-connected disabilities.  Specifically, 
the veteran's service medical records are completely negative 
for any treatment regarding his feet.  The first evidence of 
the veteran's claimed foot disabilities is his claim and 
written statement, filed in August 2001.  Furthermore, the 
veteran has contended that his foot disabilities began in 
1977.  While there is no contemporaneous documentation of an 
onset at this time, even accepting the veteran's contentions, 
his foot disability began seven years after separation from 
service.  Therefore, the evidence preponderates against a 
finding that any foot disability is directly related to a 
disease or injury in service.

With regard to secondary service connection, the veteran has 
contended in written statements and sworn testimony that he 
believes his foot disabilities are due to his service-
connected left knee disability.  In order to properly 
adjudicate this claim, the RO scheduled the veteran for an 
examination.  In January 2007, after evaluating the veteran 
and reviewing the claims file, the examiner concluded that 
the veteran's foot disabilities were not related to his left 
knee disability.  The Board finds this opinion competent 
because the examiner reviewed the claims file, interviewed 
and examined the veteran, and provided a rationale for the 
conclusion.

While the veteran believes that his foot disabilities are due 
to his left knee disability, he has not been shown to have 
the requisite medical training or knowledge to provide a 
competent opinion as to the etiology of this disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the January 2007 VA examiner's statement is the only 
competent opinion of record as to this matter.  In sum, there 
is no competent evidence linking the foot disabilities to 
service or of a link (cause or aggravation) to a service-
connected disease or injury.  38 C.F.R. § 3.310.  Thus, the 
evidence preponderates against a finding that the veteran's 
bilateral foot disability is secondary to his left knee 
disability. As such, the claim must be denied.


I.  Rating Claims

Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.


Shell Fragment Wounds of the Left and Right Arms, Suprapubic 
Area, and Left Lower Leg

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2007).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2007).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2007).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  Here, the veteran's 
shell fragment wounds are all in different anatomical regions 
and will be rated separately.

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5308 through 5316, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe, as follows:

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

38 C.F.R. § 4.56.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2007).

The veteran is currently service-connected for the residuals 
of shell fragment wounds to the left and right arms, the 
suprapubic area, and the left lower leg.  All disabilities 
are assigned a 10 percent rating.  The record establishes 
that the veteran is right-handed.

Service medical records show the veteran was hospitalized in 
May and June 1968 for multiple shrapnel wounds to both 
forearms, the right inguinal area, and the left leg.  On 
examination, all pulses and neurologic were intact.  He had a 
small entrance wound over the left anterior forearm high.  
There was a grazing, superficial wound over the lateral right 
forearm high.  He had  small suprapubic entrance wound 
without evidence of exit wound.  There was an entrance wound 
visible about two inches below the knee.  No exit wounds were 
visible.  X-rays showed retained fragments in both arms, 
intra pelvic fragment, and retained fragments in the left 
leg.

The veteran was debrided under local anesthesia.  The wounds 
in the arms were closed without problems.  The suprapubic 
wound was allowed to granulate in.  The veteran was 
discharged to light duty after 33 days.

An August 1976 VA record shows the veteran had a shrapnel 
wound in the left leg.

In July 1981, the veteran underwent VA examination.  It was 
noted the veteran sustained shell fragment wounds to the 
right and left forearms, the left leg, and the abdomen.  The 
veteran indicated that fragments were left in the pelvis.  
Scars of these wounds were noted as a diagnosis.

In an August 1981 rating decision, the RO awarded service 
connection for a shell fragment wound of the left knee with 
retained foreign bodies and assigned a 10 percent rating.  
Shell fragment wound scars of the left leg, forearms, and 
suprapubic areas were service-connected and assigned 
noncompensable ratings.

In July 2002, the veteran underwent VA examination for scars.  
The scar on his left lower leg was depressed, irregular, one 
inch in length, one-third of an inch in width, nontender, and 
non-inflamed.  It was asymptomatic.  Lower down, there was 
another vitiliginous shrapnel fragment wound, which was 
nontender, non-inflamed and one-third by one-quarter inch.

In July 2002, the veteran underwent VA orthopedic 
examination.  He had scars of the right and left forearms, 
the medial left leg, and the suprapubic with no symptoms of 
any of these.  On examination, the right dorsal forearm scar 
was three inches long, well-healed, and not tender.  The left 
forearm scar was approximately one and a half inches, well-
healed, and non-tender.  There were three scars of the left 
leg medially, which were well-healed and non-tender.  The 
suprapubic scar was approximately one-half inch at its widest 
diameter and was well-healed and nontender.  There was no 
functional impairment from these scars.

In the November 2002 rating decision, the RO found clear and 
unmistakable error in the August 1981 rating decision.  
Therefore, it assigned a 10 percent rating to each of the 
veteran's shell fragment wounds of the left and right 
forearms, the lower left leg, and the suprapubic area, from 
the date of the veteran's claim at that time, April 29, 1981.

In February 2006, the veteran testified before the 
undersigned.  He indicated that the shell fragment wound on 
his left forearm did not give him any problems.  Then he 
stated that it sometimes gave him pain, and he felt a burning 
sensation.  The right forearm scar did not bother him 
whatsoever.  The wound on his suprapubic area did not bother 
him lately.

The veteran's right and left forearm shrapnel wounds are each 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2007).  Specifically, the 
evaluation pertains to Muscle Group VIII of each arm, which 
relates to extension of the wrist, fingers, and thump; 
abduction of the thumb.  Moderate disability is rated 10 
percent disabling, and moderately severe disability is rated 
20 percent disabling.

The veteran's shell fragment wound of the suprapubic area is 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.73, Diagnostic Code 5316 (2007).  Specifically, the 
evaluation pertains to Muscle Group XVI, which relates to 
flexion of the hip.  Moderate disability is rated 10 percent 
disabling, and moderately severe disability is rated 30 
percent disabling.

The veteran's shell fragment wound of the lower leg is rated 
10 percent disabling under the criteria of 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2007).  Specifically, the evaluation 
pertains to Muscle Group XII, which relates to dorsiflexion, 
extension of the toes, stabilization of the arch, and the 
anterior muscles of the legs, including tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius.  Moderate disability is rated 10 percent 
disabling, and moderately severe disability is rated 20 
percent disabling.

After reviewing the record, the Board finds that the evidence 
shows the veteran's shell fragment wounds of the left and 
right forearms, suprapubic area, and left leg are all 
moderate.  They are shown to be inconsistent with the 
criteria associated with an evaluation of moderately severe 
and, thus, none of them warrants an increase to a 20 percent 
rating.  Specifically, the service medical records show the 
veteran's injuries were from shrapnel, not a small high 
velocity missile or large low velocity missile.  Therefore, 
while the evidence shows he underwent debridement, he 
incurred no prolonged infection of these particular wounds.  
Nor was there any sloughing of soft parts or intermuscular 
scarring.  The service records noted the veteran's forearm 
wounds closed without problems, and his suprapubic wound 
granulated in.  There was no treatment for infection of these 
wounds.

Furthermore, while the veteran was hospitalized for more than 
one month at the time of this injury, he was noted to have 
infection of the left knee wound, which is separately rated 
herein.  While he testified in February 2006 that he might 
have some pain associated with one of his forearm wounds, 
such complaints contradict other statements in which he 
indicated all these wounds were asymptomatic.  The July 2002 
VA examination report shows the veteran had no symptoms 
associated with these injuries.  The evidence shows the 
veteran had no impairment of strength due to these injuries 
or loss of muscle.  Therefore, the Board must conclude that 
the veteran's muscle group injuries of the right and left 
forearms, suprapubic area, and left leg are moderate in 
nature, not moderately severe.  Therefore, the evidence 
preponderates against a claim that an increased evaluation is 
warranted, and the claims must be denied.  Gilbert v. 
Derwinski, supra.


Left Knee

The veteran's left knee disability is assigned two ratings.  
The shell fragment wound of the left knee with retained 
foreign bodies is rated 10 percent prior to May 17, 2004, and 
20 percent thereafter.  The tender scar of the left knee is 
rated 10 percent disabling.

The shell fragment wound is rated under the criteria of 
4.71a, Diagnostic Code 5257 (2007).  Under that code, 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.

A March 2002 private x-ray report shows the veteran had 
advanced tricompartmental osteoarthritis and shrapnel in the 
left knee.

A March 2002 private treatment record shows the veteran 
complained of medial joint line pain with associated 
instability.

A May 2002 private treatment record shows the veteran had 
marked degenerative changes of the medial femorotibial 
compartment with joint space narrowing and spur formation.

A subsequent May 2002 private record shows the veteran's 
ultrasound revealed peripheral subluxation of the medial 
meniscus with a degenerative tear.

In May 2002, the veteran underwent private left knee 
arthroscopic surgery.

In July 2002, the veteran underwent VA examination.  His left 
knee ached and swelled all the time.  He had no giving way 
since his surgery in May 2002.  On examination, there was no 
tenderness to palpation.  Cruciate and collateral ligaments 
were stable with no complaints of pain on internal and 
external McMurray.  There was no indication of fatigue or 
incoordination.  There was no crepitation and slight 
swelling.  There was slight weakness in the left knee that 
was due to complaints of pain instead of true weakness.  
Flexion was to 120 degrees, and extension was to 0 degrees.  
The impression was left knee with undiagnosed disorder status 
post surgery.  Functional impairment was noted to be between 
mild and moderate, with loss in degrees range of motion 
flexion 25 degrees.  Subsequent x-rays revealed moderate to 
severe degenerative joint disease of the left knee.

A January 2003 VA treatment record shows the veteran had a 
tender left knee.  He complained that it was painful and 
unstable.  He used a cane and a patella brace every day.  
There was edema, slight crepitus, no instability, negative 
Lachman's and anterior drawer tests, flexion to 120 degrees, 
and full extension.  The assessment was left knee pain, 
mostly secondary to arthroscopic surgery and meniscectomy.  
He was given a cane for stability.

In September 2004, the veteran underwent VA examination.  
Since his surgery, his knee was somewhat less painful, and he 
could straighten it more.  He used a knee brace and a cane.  
Recently, his back and hip have caused more pain than his 
knee.  On examination, the veteran was 10 degrees short of 
full extension and 100 degrees of flexion.  There was a loss 
of 10 degrees of flexion with repetition.  The knee was 
stable with a drawer test.  However, he did have lateral 
movement with the knee in 30 degrees of flexion, suggesting 
instability of the lateral collateral ligament.  There was 
tenderness of the knee medially but no swelling, effusion, or 
redness.  There was striking crepitus of the knee with 
flexion and extension.  The impression was internal prior 
injury of the knee with increasing arthritic changes, limited 
flexion, mild to moderately incapacitating, likely related to 
the previously adjudicated knee injury and limitations.

In February 2006, the veteran testified before the 
undersigned.  He stated that his doctor told him that his 
knee would eventually wear out.  He stated that there was not 
much strength to his knee.  It did not let him fall down 
because it was strong enough for that, but anytime the 
veteran had to use stairs, it got irritated.

Initially, the Board finds that the veteran's knee disability 
did not change significantly during the appeal period.  The 
RO assigned the date of May 17, 2004 as the date the 
veteran's disability increased to 20 percent disabling.  The 
RO indicated that this was the date of the veteran's claim 
for an increase.  However, the veteran's claim for a higher 
rating for his left knee disability was already perfected to 
the Board at the time the RO assigned the 20 percent 
evaluation.  In addition, the Board finds that the evidence 
of record dated since the veteran's claim shows instability 
was moderate.  Therefore, a 20 percent rating is assigned 
prior to May 17, 2004, under the criteria of Diagnostic Code 
5257.

A higher, 30 percent, evaluation is not warranted under 
Diagnostic Code 5257 at any time during the appeal period 
because the evidence shows the veteran's recurrent 
subluxation or lateral instability was not severe.  
Specifically, while instability is well-documented in the 
veteran's medical history, he has never complained that he 
fell down due to his lateral instability of the knee.  
Specifically, the veteran testified in February 2006 that he 
never fell because his knee was strong enough not to let him.  
He also indicated in July 2002 that he had no more giving way 
since his surgery in May 2002.  Nevertheless, instability was 
found on examination in September 2004, and the veteran has 
been given a cane and knee brace to use.  Therefore, the 
Board concludes that, while the evidence shows he has 
moderate instability, it also shows his instability is not 
severe.  Therefore, a 30 percent rating is not warranted 
under the criteria of Diagnostic Code 5257.

VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see also, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

X-ray evidence beginning in March 2002 shows the veteran has 
osteoarthritis of the left knee.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007), arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When there is some 
limitation of motion of the specific joint or joints involved 
that is noncompensable (0 percent) under the appropriate 
diagnostic codes, Diagnostic Code 5003 provides a rating of 
10 percent for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007), flexion 
of the leg is rated noncompensable when limited to 60 
degrees, and 10 percent disabling when limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007), 
extension of the leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, and 20 
percent when limited to 15 degrees.

A September 2004 VA examination report shows the veteran's 
extension was limited to 10 degrees short of full.  While 
other reports show the veteran could fully extend, the Board 
will afford the veteran the benefit of the doubt and conclude 
that a 10 percent rating is warranted for the veteran's 
limitation of extension of the left knee under Diagnostic 
Code 5261.  Such a rating is assigned.  A rating higher than 
10 percent is not warranted because the evidence shows the 
veteran's extension was never limited to more than 10 
degrees.  The evidence shows that even when evaluating his 
disability under the criteria of DeLuca v. Brown, supra, the 
veteran demonstrates no more functional limitation than to 10 
degrees of extension.  Thus a higher disability evaluation 
than 10 percent is not warranted. 

However, under Diagnostic Code 5260, the veteran's flexion is 
noncompensable.  On examination, he was shown to have flexion 
to 120 degrees and 100 degrees.  Following repetitive motion, 
and taking into account additional limitation of function due 
to incoordination, fatigability, and pain, the veteran was 
still able to flex to 90 degrees.  Thus, although a veteran's 
disability can warrant separate ratings under Diagnostic 
Codes 5260 and 5261, see VAOGPREC 9-2004 (September 17, 
2004), the veteran's functional limitation of flexion does 
not warrant a compensable evaluation under Diagnostic Code 
5260.  DeLuca v. Brown, supra.

The veteran's left knee disability does not demonstrate any 
other manifestations such that rating is warranted under any 
other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, 5263 (2007).

The veteran's left knee scar is rated 10 percent disabling 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the skin were revised 
effective August 30, 2002.

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).

Prior to August 30, 2002, scars that were superficial, poorly 
nourished, and with repeated ulceration were assigned a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Scars that were superficial, tender, and painful on 
objective demonstration were assigned a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Other scars 
were to be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2000, scars, other than the head, face, 
or neck, that are deep or that cause limited motion are 
assigned a 10 percent rating if the area exceeds six square 
inches and a 20 percent rating if the area exceeds twelve 
square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2007).  Scars, other than the head, face, or neck, that are 
superficial and do not cause limited motion are assigned a 10 
percent rating with an area that exceeds 144 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars, 
superficial, unstable, are assigned a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Scars, 
superficial, painful on examination, are assigned a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  Other scars are to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

In July 2002, the veteran underwent VA examination.  His left 
knee scar was curvilinear, one inch in length, non-depressed, 
tender, and non-inflamed.

In February 2006, the veteran testified before the 
undersigned.  He indicated that the scar on his knee 
continued to get bigger because he had multiple surgeries on 
it.  It was painful.  It caused his knee to get very painful, 
and brought him to a stop if he stood on it too much.

In November 2006, the veteran underwent VA examination.  The 
left knee scar was three-eighths of an inch in width and 1.33 
inches in length.  There was no tenderness on palpation, 
adherence to underlying tissue, underlying soft tissue 
damage, or skin ulceration or breakdown over the scar.  The 
scar did not result in limitation of motion or loss of 
function.

The veteran is assigned a 10 percent rating for his left knee 
scar.  Under the criteria in effect prior to August 30, 2002, 
a higher evaluation is not warranted.  The only criteria that 
would allow for an evaluation in excess of 10 percent is 
Diagnostic Code 7805.  That Code provides that scars should 
be rated on the limitation of function of the affected part.  
The veteran has already been assigned a rating based on the 
limitation of function of his left knee.  In addition, the 
November 2006 VA examiner opined that the veteran's scar did 
not result in limitation of motion or loss of function.  
Therefore, the Board concludes that a rating in excess of 10 
percent is not warranted under the criteria in effect prior 
to August 30, 2002.

In evaluating the veteran's scar under the criteria in effect 
since August 30, 2002, the Board finds that the evidence 
shows the veteran's scar is not deep and does not cause 
limited motion.  Therefore, evaluation under Diagnostic Code 
7801 is not warranted.  All other revised Diagnostic Codes 
provide for a single 10 percent rating and no more.  
Therefore, the veteran is not entitled to an evaluation in 
excess of 10 percent for his left knee scar.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of these claims.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board has considered whether staged ratings 
are warranted.  However, the disabilities have not 
significantly changed, and a uniform evaluation is warranted.

Spondylolisthesis

The veteran's spondylolisthesis is rated 10 percent disabling 
prior to May 17, 2004, and 20 percent disabling thereafter.

In July 2002, the veteran underwent VA examination.  His low 
back ached but not daily.  Discomfort increased with 
humidity, coughing, and sneezing.  Pain radiated to the 
posterior left lower extremity to the side of the foot.  On 
examination, gait was normal.  There was no tenderness to 
palpation, no muscle spasm, and no complaint of pain on 
midline percussion.  Range of motion of the thoracic spine 
was flexion to 100 degrees, extension to 15 degrees.  Side 
bending was to 25 degrees on the right and left.  There was 
no complaint of pain.  The examiner opined that functional 
impairment would result in an additional 10 degrees loss of 
extension.  X-rays revealed degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.

October 2002 private treatment records show the veteran has 
degenerative disc disease of the lumbar spine.  He complained 
of low back pain and pain in his left leg.

In September 2004, the veteran underwent VA examination.  He 
complained of increased back pain and flares of his back pain 
in the last two years.  On examination, the veteran could 
flex to 60 degrees and extend to 15 degrees.  He lost 10 
degrees, and 5 degrees with repetitive motion.  He described 
increasing muscle aching and fatigue during the repetitions 
of flexion and extension.  He rotated his spine to 15 degrees 
bilaterally.  There was more pain on the left.  With lateral 
flexion, the veteran could flex to 30 degrees, with pain 
beginning at the terminal 5 degrees, and a 10 degree loss 
with repetition.  Reflexes were normal, and there was no 
sensory loss in the veteran's legs.  There was x-ray evidence 
of degenerative lumbar disc disease.  There was no evidence 
of a neurologic disorder.

In February 2006, the veteran testified before the 
undersigned.  He walked with a cane due to his back and his 
knee.  He had a lot of pain on motion of his back.  The 
veteran took a lot of time to get out of bed due to his back.  
He could not pick up heavy objects.  He felt pain as soon as 
he began to bend over.  He could stand for only twenty 
minutes at a time due to his back pain.  He could not walk 
around his house without stopping.

In May 2007, the veteran underwent VA examination.  Light 
touch was normal in the lower extremities.  Vibratory 
sensation was normal in the lower extremities.  He had no 
incapacitating episodes in the last twelve months.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; and a 
40 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

During the course of the veteran's appeal, changes were made 
to the criteria used to rate spine disabilities.  Following 
VAOPGCPREC 3-2000 (April 2003), the Board will consider both 
the new and old regulations in evaluating the veteran's 
disability.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Moderate limitation of motion of the lumbar spine was 
to be rated 20 percent disabling; and severe limitation of 
motion of the lumbar spine was to be rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Moderate intervertebral disc syndrome with recurring attacks 
was to be rated 20 percent disabling.  Severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
was to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months, the criteria for which were outlined 
above, or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.

Note (1) "chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2) provide that, when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in the standing position, was rated 
20 percent disabling.  Severe lumbosacral strain with listing 
of whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Initially, the Board finds that the veteran's 
spondylolisthesis has not significantly changed since he 
first filed his claim in August 2001.  The RO assigned a date 
of May 17, 2004, to increase the veteran's disability rating 
to 20 percent.  The RO indicated that this was the date the 
veteran filed a claim for an increase.  However, a review of 
the record shows the veteran's claim for such an increase was 
already perfected in October 2003.  Therefore, this issue has 
been on appeal since his claim in August 2001.  As such, the 
Board finds that the 20 percent rating should be assigned 
throughout the appeal period.

Next, the Board will evaluate whether an evaluation in excess 
of 20 percent is warranted at any point during the appeal 
period.  Under Diagnostic Code 5292, in effect prior to the 
regulatory change, the veteran needs to demonstrate severe 
limitation of motion of the lumbar spine in order to warrant 
an increase to a 40 percent rating.  While the evidence shows 
the veteran has some limitation of motion of his lumbar 
spine, all of the evidence shows that he maintained at least 
fifty percent of the normal range of motion for each 
movement.  Even taking into account the veteran's additional 
functional limitation due to repetition, incoordination, 
fatigability, and pain, he maintained moderate limitation of 
motion of the lumbar spine, and it did not rise to the level 
of severe.  DeLuca v. Brown, supra.

In addition, under Diagnostic Code 5293, effective prior to 
September 23, 2002, the veteran does not warrant an increase 
to a 40 percent rating.  While it has been shown he has disc 
disease of the lumbar spine, the evidence shows it was not 
severe and did not result in recurring attacks with only 
intermittent relief.  Therefore, an increased evaluation is 
not warranted under these criteria.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, an increase to a 40 percent rating is not warranted 
because the veteran has not demonstrated severe lumbosacral 
strain or any of the symptoms associated with severe 
lumbosacral strain indicated in the rating criteria.  
Therefore, an increase to a 40 percent rating under the 
criteria of Diagnostic Code 5295 is not warranted.

With regard to the ratings for intervertebral disc syndrome, 
from September 23, 2002 to September 26, 2003 and after the 
changes made on September 26, 2003, the evidence shows the 
veteran has had no incapacitating episodes.  He denied any 
such episodes in the previous twelve months during the May 
2007 VA examination.  The other evidence of record shows the 
veteran has never been prescribed bed rest by a physician for 
his lumbar disc disease.  Therefore, under the criteria in 
effect since September 26, 2003, the veteran's disability 
does not warrant an increase to a 40 percent rating.  The 
evidence shows he has not demonstrated incapacitating 
episodes lasting at least four weeks within one twelve-month 
period.

With regard to the criteria for rating intervertebral disc 
syndrome from September 23, 2002 to September 26, 2003, the 
Board finds that the veteran has no compensable neurologic 
manifestations.  While the veteran has complained of pain 
that radiated down his left leg, neurological examination was 
normal in September 2004 and May 2007.  Since no chronic 
neurological manifestations attributable to the veteran's 
service-connected spine disability, only his orthopedic 
manifestations would be rated under these criteria.  As shown 
above, and will be shown below, evaluating only the veteran's 
orthopedic manifestations results in a 20 percent disability 
evaluation and no more.  Thus, an increase is not warranted 
under these criteria.

Finally, under the General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent rating requires 
demonstration of ankylosis of the entire thoracolumbar spine 
or the functional equivalent of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  The evidence 
shows the veteran has no ankylosis of the thoracolumbar 
spine.  In addition, he has not demonstrated the functional 
equivalent of forward flexion limited to 30 degrees or less.  
The September 2004 VA examination report shows the veteran's 
lumbar spine at its most restricted.  There, he demonstrated 
forward flexion limited to 60 degrees, with an additional 10 
degrees of limitation due to repetition.  Therefore, even 
considering any additional functional limitation, he can 
forward flex his thoracolumbar spine to 50 degrees.  DeLuca 
v. Brown, supra.  Thus, an increase to a 40 percent rating is 
not warranted.  While the veteran testified during his 
February 2006 hearing that he constantly had pain in his 
back, the examinations of record show he has been able to 
forward flex at least to 50 degrees before complaining of 
pain on examination.

Therefore, the Board finds that the veteran is entitled to a 
20 percent disability evaluation for his spondylolisthesis 
throughout the appeal period.  However, the evidence 
preponderates against a rating in excess of 20 percent.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.




ORDER

Service connection for a bilateral shoulder disability, to 
include as secondary to the service-connected 
spondylolisthesis, is denied.

Service connection for a bilateral foot disability, to 
include as secondary to the service-connected left knee 
disability, is denied.

An evaluation in excess of 10 percent for shrapnel fragment 
wounds of the left arm is denied.

An evaluation in excess of 10 percent for shrapnel fragment 
wounds of the right arm is denied.

An evaluation in excess of 10 percent for shrapnel fragment 
wounds of the suprapubic area is denied.

An evaluation in excess of 10 percent for shrapnel fragment 
wounds of the left lower leg is denied.

An evaluation of 20 percent for instability due to shrapnel 
fragment wounds of the left knee is granted, prior to May 17, 
2004, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 20 percent for instability due to 
shrapnel fragment wounds of the left knee is denied.

An evaluation of 10 percent for limitation of extension due 
to shrapnel fragment wounds of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for a left knee scar is 
denied.

An evaluation of 20 percent for spondylolisthesis is granted, 
prior to May 17, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 20 percent for spondylolisthesis 
is denied.


REMAND

The veteran has contended that his neck, headache, upper 
back, and right hip disorders are secondary to his service-
connected spondylolisthesis and left knee disabilities.  
These claims were previously remanded in March 2006 for the 
veteran to be afforded an examination.  The examiner was to 
provide an opinion as to whether any of these disabilities 
was secondary to a service-connected disability.  Instead, 
the examiner opined only that these claimed disorders were 
not related directly to active duty.  Thus, the Board finds 
that another remand is needed to afford the veteran an 
additional examination, which contains an opinion as to 
whether any of this disorders are secondary to a service-
connected disability.

The Board also notes that the RO denied service connection 
for hypertension in an August 2003 rating decision.  In 
October 2003, the veteran submitted a statement wherein he 
argued that his hypertension was related to his service-
connected diabetes mellitus.  The RO has not addressed this 
theory of entitlement for that claimed disability, and the 
Board interprets the October 2003 statement as a notice of 
disagreement with regard to this issue.  As such, this issue 
must be remanded to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that further development and 
adjudication of the veteran's claims may provide evidence in 
support of his claim for TDIU prior to March 7, 2003.  The 
Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that 
issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his neck, upper back, right hip, and 
headache disorders.

With respect to each currently present 
neck, upper back, right hip, and headache 
disorder, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) such is related to any 
service-connected disability, including 
the low back disability and the left knee 
disability.

The examiner should provide a rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

2.  The RO should issue the veteran a 
statement of the case concerning the issue 
of entitlement to service connection for 
hypertension.  If, and only if, he 
perfects an appeal concerning this issue 
should it be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


